The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 03-19-2020; claim(s) 1-25 is/are pending. This application is a CON of PCT/US2018/051597 09/18/2018; PCT/US2018/051597 has PRO of 62560637 09/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/16/2021, has been acknowledged. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

USC § 101 Analysis
Claim(s) 1, 2, and 11, and dependent claim(s) 3-10, and 12-21, is/are directed to a technical solution to a technical problem associated with training a machine process, by applying a machine learning process encoded in a computer language to sample log-level input data, and sample output data, deriving a predictive engine, a function that assigns a likelihood of a defined consumer response to any message characterized by a parameter set based on the input data representing an improvement to the machine.
Thus, based on the aforementioned analysis, claim(s) 1-21 are patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chittilappilly (US 2016/0210661) in view of Fogel (US 10,506,055).
Regarding claim(s) 1, 2, Chittilappilly discloses: A method for developing a predictive engine useful for automatic selection of electronic messages for delivery to client devices, the method comprising, An apparatus for developing a predictive engine useful for automatic selection of electronic messages for delivery to client devices, comprising: 
at least one hardware processor coupled to a memory and to a network interface, wherein the memory holds instructions that when executed by the at least one hardware processor, cause the apparatus to perform [¶¶66, 108-109: memory, and processors for storing/saving instructions associated with a machine learning training]: 
accessing, by one or more hardware processors, a set of sample log-level input data derived from multiple client devices; [¶57: interactions associated with user-level response data from different users interacting with different campaigns stimuli delivered through different channels, including “non-digital”, “TV advertisement”, a “display ad touchpoint and/or a paid search touchpoint [interaction including clicking on the display ad]”, data corresponding to different communication channels such as TV and online search, data attributed to a plurality of computing devices, client devices]

accessing, by the one or more hardware processors, a set of sample output data indicative of different consumer responses to a set of messages wherein each message is characterized by a parameter set; [¶57: interactions associated with user-level response data from different users interacting with different campaigns stimuli delivered through different channels, including “non-digital”, “TV advertisement”, a “display ad touchpoint and/or a paid search touchpoint [interaction including clicking on the display ad]”, data corresponding to different communication channels such as TV and online search, data attributed to a plurality of computing devices, client devices, and wherein a parameter includes the responses corresponding to attribution from different channels as depicted in ¶63]

accessing, by one or more hardware processors, a data structure that defines correlations between individual records of the sample log-level input data and the sample output data based on personal identifiers, personal characteristics, client device identifiers, client device characteristics or any combination of the foregoing identifiers and characteristics (i.e., correlating touchpoints with a plurality of attributes); [¶¶79-81: “correlate[ing] … various touchpoints with a plurality of attributes” associated with conversion]




Chittilappilly does not explicitly disclose, as disclosed by Fogel:
applying, by one or more hardware processors, a machine learning process encoded in a computer language to the sample log-level input data, the sample output data, and the correlations, thereby deriving a computer-coded predictive engine that assigns a likelihood of a defined consumer response to any message characterized by the parameter set based on log-level input data and the correlations (i.e., wherein a likelihood is assigned by a predictive engine corresponding to a machine learning algorithm such as a decision tree, consistent with Applicant specification, ¶54, is calculated in association with accessed notification interactions);  [23:10-45: employing a machine-learning model such as “decision tree learning” to calculate likelihoods, by “calculat[ting], using [the] machine-learning model, a click-through probability for at least one of the accessed notifications for the candidate recipient”] and

saving, by one or more hardware processors, the computer-coded predictive engine in a computer memory for use in selecting messages characterized by the parameter set based on log-level input data correlated to any one or more of the personal identifiers, personal characteristics, client device identifiers, and client device characteristics (i.e., employing the machine learning model to provide optimal messages to corresponding channels); [31:1-43]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly to include mechanisms [d]-[e] as taught by Fogel. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [31:1-43]
Regarding claim(s) 3, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 2.  Fogel discloses [a]: wherein the memory holds further instructions for selecting the sample log-level input data to include data from a data management platform that collects consumer responses to digital audio video or audio entertainment content, whereby the predictive engine learns to predict influence of browsing and commenting history on responses to messages characterized by different values of the parameter set (i.e., employing coefficients associated with a machine learning model associated with comments and browsing of pages of a social network). [12:19-44]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly to include mechanisms [a] as taught by Fogel. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [31:1-43]



Regarding claim(s) 5, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 2. Chittilappilly discloses: wherein the memory holds further instructions for selecting the sample log-level input data to include data from an automatic content recognition engine, whereby the predictive engine learns to predict influence of consumer consumption of electronic content on short-term responses to messages characterized by different values of the parameter set (i.e., modeling associated with short-term or seasonal effects associated with different distribution channels or touchpoints). [¶6]Regarding claim(s) 6, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 2. Chittilappilly discloses: wherein the memory holds further instructions for selecting the sample log-level input data to include data from retail point-of-sale records, whereby the predictive engine learns to predict influence of point-of-sale activity on short-term responses to messages characterized by different values of the parameter set (i.e., incorporating retail store data in modeling of channel responses) [¶72] 





Regarding claim(s) 7, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 2. Chittilappilly discloses: wherein the memory holds further instructions for selecting the sample log-level input data to include terminal device activity levels, whereby the predictive engine learns to predict influence of device activity level on short-term responses to messages characterized by different values of the parameter set (i.e., employing parameters associated with activity levels in a learning model). [¶76]Regarding claim(s) 8, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 2. Chittilappilly discloses: as a combination discloses:  wherein the memory holds further instructions for accessing the messages for delivery of digital entertainment content, and configuring the parameter set characterizing each message to include at least an indication of a content title, technical format, genre, business model, or distribution channel, whereby the predictive engine learns to predict influence of the sample log-level input data on responses to content offers characterized by different combinations of parameter set values (i.e., wherein messages are optimized for each distribution channel). [¶79]



Regarding claim(s) 9, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 2. Fogel discloses [a]:  wherein the memory holds further instructions for including newsfeed data in the sample input data, whereby the predictive engine learns to predict influence of newsfeed events on responses to messages characterized by different values of the parameter set (i.e., employing a newsfeed channel in a predictive model).  [31:1-43: employing different delivery channels in determining optimal channels for messages; see also 6:35]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly to include mechanisms [a] as taught by Fogel. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [31:1-43]









Regarding claim(s) 10, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 2. Fogel discloses [a]: wherein the memory holds further instructions for implementing the machine learning process at least in part by training an algorithm selected from one or more of an artificial neural network, a regression, an instance-based learning process, a regularization, a decision tree, a Bayesian, a clustering, an association rule, a deep learning, a dimensionality reduction, or an ensemble algorithm (i.e., wherein a likelihood is assigned by a predictive engine corresponding to a machine learning algorithm such as a decision tree, consistent with Applicant specification, ¶54, is calculated in association with accessed notification interactions).  [23:10-45: employing a machine-learning model such as “decision tree learning” to calculate likelihoods, by “calculat[ting], using [the] machine-learning model, a click-through probability for at least one of the accessed notifications for the candidate recipient”] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly to include mechanisms [a] as taught by Fogel. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [31:1-43]


Regarding claim(s) 11, Chittilappilly discloses: An apparatus for automatic selection of electronic messages for delivery to client devices, comprising: 
at least one hardware processor coupled to a memory and to a network interface, wherein the memory holds instructions that when executed by the at least one hardware processor, cause the apparatus to perform [¶¶66, 108-109: memory, and processors for storing/saving instructions associated with a machine learning training]: 
accessing a subset of log-level input data derived from multiple client devices, wherein the subset is defined by at least one correlation to one or more of a personal identifier, a personal characteristic, a client device identifier, and a client device characteristic (i.e., correlating touchpoints with a plurality of attributes); [¶¶79-81: “correlate[ing] … various touchpoints with a plurality of attributes” associated with conversion]

 accessing a set of messages wherein each message is characterized by a parameter set; [¶57: interactions associated with user-level response data from different users interacting with different campaigns stimuli delivered through different channels, including “non-digital”, “TV advertisement”, a “display ad touchpoint and/or a paid search touchpoint [interaction including clicking on the display ad]”, data corresponding to different communication channels such as TV and online search, data attributed to a plurality of computing devices, client devices, and wherein a parameter includes the responses corresponding to attribution from different channels as depicted in ¶63]
Chittilappilly does not explicitly disclose, as disclosed by Fogel:
 applying a computer-executable predictive engine to the subset of loglevel input data, thereby determining a likelihood of a defined consumer response to any message characterized by the parameter set (i.e., wherein a likelihood is assigned by a predictive engine corresponding to a machine learning algorithm such as a decision tree, consistent with Applicant specification, ¶54, is calculated in association with accessed notification interactions);  [23:10-45: employing a machine-learning model such as “decision tree learning” to calculate likelihoods, by “calculat[ting], using [the] machine-learning model, a click-through probability for at least one of the accessed notifications for the candidate recipient”]

 selecting one of the messages based on the likelihood of the defined consumer response for ones of the messages (i.e., employing the machine learning model to provide optimal messages to corresponding channels); [31:1-43] and

sending the selected one of the messages to a client device correlated to the subset of the log-level input data (i.e., employing the machine learning model to provide optimal messages to corresponding channels); [31:1-43: providing messages to devices based on likelihoods]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly to include mechanisms [c]-[e] as taught by Fogel. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [31:1-43]
Regarding claim(s) 12, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11. Chittilappilly discloses: wherein the memory holds further instructions for the selecting one of the messages based on probability of a positive long-term response (i.e., providing non-seasonal messaging models predicting future time horizons including future months, years, etc.). [¶6]Regarding claim(s) 13, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11. Fogel discloses [a]: wherein the memory holds further instructions for selecting one of the messages based at least in part on a browsing or commenting history of a person or device identified by one or more of the personal identifier, the personal characteristic, the client device identifier, and the client device characteristic (i.e., employing coefficients associated with a machine learning model associated with comments and browsing of pages of a social network). [12:19-44]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly to include mechanisms [a] as taught by Fogel. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [31:1-43] 
Regarding claim(s) 14, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11. Chittilappilly discloses:  wherein the memory holds further instructions for the selecting one of the messages based on a probability of a positive short-term response set (i.e., modeling associated with short-term or seasonal effects associated with different distribution channels or touchpoints). [¶6]Regarding claim(s) 16, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11, wherein the memory holds further instructions for selecting one of the messages based at least in part on data indicating consumer consumption of electronic content of a person or device identified by one or more of the personal identifier, the personal characteristic, the client device identifier, and the client device characteristic (i.e., modeling associated with short-term or seasonal effects associated with different distribution channels or touchpoints). [¶6] Regarding claim(s) 17, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11. Chittilappilly discloses: wherein the memory holds further instructions for selecting one of the messages based at least in part on data indicating point-of-sale activity of a person or device identified by one or more of the personal identifier, the personal characteristic, the client device identifier, and the client device characteristic (i.e., incorporating retail store data in modeling of channel responses) [¶72]  
Regarding claim(s) 18, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11. Chittilappilly discloses: wherein the memory holds further instructions for selecting one of the messages based at least in part on data indicating device activity level of a person or device identified by one or more of the personal identifier, the personal characteristic, the client device identifier, and the client device characteristic (i.e., employing parameters associated with activity levels in a learning model). [¶76] Regarding claim(s) 19, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11. Chittilappilly discloses: wherein the memory holds further instructions for selecting one of the messages based at least in part on influence of the sample log-level input data on responses to content offers characterized by different combinations of parameter values including one or more of content title, technical format, genre, business model, or distribution channel (i.e., wherein messages are optimized for each distribution channel). [¶79] 





Regarding claim(s) 20, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11. Fogel discloses [a]:  wherein the memory holds further instructions for accessing newsfeed data, and for selecting one of the messages based at least in part on the newsfeed data and location of a person or device identified by one or more of the personal identifier, the personal characteristic, the client device identifier, and the client device characteristic (i.e., employing a newsfeed channel in a predictive model). [31:1-43: employing different delivery channels in determining optimal channels for messages; see also 6:35]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly to include mechanisms [a] as taught by Fogel. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [31:1-43]








Regarding claim(s) 21, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11. Fogel discloses [a]: wherein the memory holds further instructions for implementing the computer-executable predictive engine at least in part by an algorithm selected from one or more of an artificial neural network, a regression, an instance-based learning process, a regularization, a decision tree, a Bayesian, a clustering, an association rule, a deep learning neural network, a dimensionality reduction, or an ensemble algorithm (i.e., wherein a likelihood is assigned by a predictive engine corresponding to a machine learning algorithm such as a decision tree, consistent with Applicant specification, ¶54, is calculated in association with accessed notification interactions).  [23:10-45: employing a machine-learning model such as “decision tree learning” to calculate likelihoods, by “calculat[ting], using [the] machine-learning model, a click-through probability for at least one of the accessed notifications for the candidate recipient”] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly to include mechanisms [a] as taught by Fogel. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [31:1-43] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly to include mechanisms [a] as taught by Fogel. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [31:1-43]

Claim(s) 4, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chittilappilly in view of Fogel and further in view of Schmidli (US 2019/0068719).

Regarding claim(s) 4, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 2. The aforementioned combination does not explicitly disclose, as disclosed by Schmidli [a]: wherein the memory holds further instructions for selecting the sample log-level input data to include data indicating body positions of targeted consumers, whereby the predictive engine learns to predict influence of body positions on short-term responses to messages characterized by different values of the parameter set (i.e., employing position data associated with orientation information data corresponding to a device user to select content most suited for the orientation). [¶176]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly-Fogel to include mechanisms [a] as taught by Schmidli. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [¶176]



Regarding claim(s) 15, Chittilappilly-Fogel as a combination discloses: The apparatus of claim 11. The aforementioned combination does not explicitly disclose, as disclosed by Schmidli [a]: wherein the memory holds further instructions for selecting one of the messages based at least in part on data indicating a current body position of a person identified by one or more of the personal identifier, the personal characteristic, the client device identifier, and the client device characteristic (i.e., employing position data associated with orientation information data corresponding to a device user to select content most suited for the orientation). [¶176]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chittilappilly-Fogel to include mechanisms [a] as taught by Schmidli. One of ordinary skill would have been so motivated to include said mechanism(s) to optimize message delivery to optimal channels as determined by a trained machine learning model. [¶176]










Conclusion
Prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    1417
    1428
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682